                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                           :    Case No. 2:11-cv-1016
PROTOCOL LITIGATION

                                                     District Judge Edmund A. Sargus, Jr.
                                                 :   Magistrate Judge Michael R. Merz

This document relates to:
 Plaintiff Kareem Jackson                       :


  REPORT AND RECOMMENDATIONS ON KAREEM JACKSON’S
         MOTION FOR PRELIMINARY INJUNCTION


         This consolidated method of execution case is before the Court on Plaintiff Kareem

Jackson’s Motion for Preliminary Injunction against the use of Expired Drugs (ECF No. 2470).

         A motion for preliminary injunctive relief is a dispositive matter on which a Magistrate

Judge who is sitting without unanimous consent of the parties, must render a report and

recommendation for disposition. 28 U.S.C. § 636(b).

         The instant Motion was filed on September 10, 2019, when the parties had learned by

deposition testimony that all execution drugs specified in the Execution Protocol (01-COM-11)

had expired, but ODRC had not unequivocally committed to not using those expired drugs in

Kareem Jackson’s execution. However, on Defendants’ Motion with the consent of Plaintiffs, the

Court ordered those drugs destroyed (ECF Nos. 2487 and 2488) and Defendants have now filed

the Declaration of Defendant Annette Chambers-Smith that the destruction is complete (ECF No.

2560).




                                                1
       Accordingly, Kareem Jackson’s Motion for Preliminary Injunction should be denied as

MOOT.



September 27, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge



                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                2
